02-12-274-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00274-CV 
 
 



Trevor Wayne Ireland


 


APPELLANT




 
V.
 




Senior Healthcare Consultants


 


APPELLEE 



 
 
------------
 
FROM THE 236th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered “Appellant's Unopposed Motion To Dismiss Appeal.”  It is the
court’s opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(1), 43.2(f).
          Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App. P. 43.4.
 
                                                                             PER
CURIAM
PANEL: 
WALKER,
MCCOY, and MEIER, JJ. 

 
DELIVERED: 
November 8, 2012 




 




[1]See Tex. R. App. P. 47.4.